Title: To Thomas Jefferson from Nicolas Gouin Dufief, 12 September 1803
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            Philadelphie, ce 12 de Septembre 1803
          
          Ci-Joint est le Prospectus de l’ouvrage que vous avez si puissament encouragé par vos lettres flatteuses du 9 Janvier 1800 et 15 November, 1803. J’ai taché, du mieux qu’il m’a été possible, de reconnaître devant le Public, les Obligations que je vous ai. J’eusse certainement soumis mon Prospectus a votre Jugement éclairé, avant de le livrer à l’impression, Sans l’idée que je devais respecter les Soins importans dont vous êtes chargé, et que l’année passée J’avais peut-être abusé de votre bonté pour moi, en vous dérobant quelques-uns des momens que vous consacriez à l’administration Publique, ou à vos Méditations particulieres. Quoique je n’eusse sans doute pas besoin d’appuyer mon Prospectus d’aucune autre recommendation, après ce que vous avez eu la bonté de dire de l’ouvrage, j’ai cru cependant qu’il me serait permis de publier aussi l’opinion Du Dr. Smith dont les talens et la libéralité en matière de science sont généralement reconnus. Mr. Girardin dont les connaissances sur la science Grammaticale sont fort etendues, et qui est auteur d’un ouvrage sur l’histoire, qui lui fera beaucoup d’honneur, ayant fort approuvé les principes d’après lesquels l’ouvrage a été composé, il m’est venu à l’idée que sa recommandation pourrait etre de quelque utilité au succès de la Souscription. Il est absolument indispensable d’opposer l’opinion decisive des Gens éclairés aux prejugés des personnes qui voyent toujours d’un œil Jaloux et inquiet, les efforts que l’on fait pour perfectionner les sciences morales, et surtout l’éducation.
          Vous verrez par le prospectus que mon ouvrage est plus etendu que je n’avais d’abord imaginé. Vous n’en serez point surpris, car lorsqu’un sujet est profond, une meditation continue y fait découvrir des choses nouvelles et nécessaires qui avaient d’abord échappé.
          J’ai appris de Mr. John Vaughan, à mon retour d’un petit Voyage entrepris pour le rétablissement de ma santé, qu’il vous avaint adressé un des ouvrages du Dr. Pristley que je n’avais pu vous procurer. Je l’avais prié d’ecrire à ce sujet au Dr avec qui il a des liaisons d’amitié. Je suis d’autant plus charmé de cette réussite que cet ouvrage est extrêmement rare en Amérique et qu’il ne se trouve que dans quelques bibliothèques publiques. Je n’ai point oublié qu’il vous manque encore deux ouvrages du même auteur, savoir:
          disquisitions relating to matter & spirit.
          sequel to the disquisitions.
          Je continuerai mes recherches à ce Sujet.
          J’ai l’honneur d’etre, Monsieur, avec des Sentimens inébranlables d’estime, de respect & de reconnaissance Votre trés dévoué Serviteur.
          
            N. G. Dufief
          
          
          Editors’ Translation
          
            
              Dear Sir,
              Philadelphia, 12 Sep. 1803
            
            Attached is the prospectus for the book you so strongly encouraged in your flattering letters of 9 Jan. 1800 and 15 Nov. 1803. I have made every effort to acknowledge in public my debt to you. I would surely have submitted the prospectus for your judicious comments before sending it to the printer if I had not been mindful of your important responsibilities and the fact that I might have imposed upon your generosity last year by taking time away from your governmental tasks or your own reflections. While the prospectus undoubtedly needed no other recommendation than your own kind words, I thought it would be fitting to include the review by Dr. Smith, whose talents and broad-mindedness in scientific matters are widely recognized. Since Mr. Girardin approved the founding principles of the work, it occurred to me that his recommendation, as a grammarian and author of a historical work that is destined to receive acclaim, could be useful to the success of the subscription. It is essential for the informed views of enlightened people to counteract the prejudices of those who look with fear and jealousy on all efforts to perfect the moral sciences, especially education.
            You will see from the prospectus that my work is broader in scope than I had originally conceived. This will not surprise you, for when a subject is profound, prolonged reflection leads us to discover vital new things we had not previously noticed.
            On my return from a short trip to restore my health, I learned from Mr. John Vaughan that he had sent you one of Dr. Priestley’s books that I had not been able to find for you. I had asked him to write to the doctor whom he knows personally. I am all the more delighted by this success because the work is rare in America and belongs to only a few public libraries. I have not forgotten that you still seek two books by the same author:
            Disquisitions Relating to Matter and Spirit
            Sequel to the Disquisitions
            I will continue to look for them.
            With unwavering feelings of esteem, respect, and gratitude, I have the honor, Sir, of being, your very devoted servant.
            
              N. G. Dufief
              
            
          
        